2022 IL App (4th) 220301
                                                                                     FILED
                                                                                December 6, 2022
                                         NO. 4-22-0301                             Carla Bender
                                                                               4th District Appellate
                                IN THE APPELLATE COURT                               Court, IL


                                         OF ILLINOIS

                                     FOURTH DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                        )     Appeal from the
           Plaintiff-Appellant,                             )     Circuit Court of
           v.                                               )     Adams County
NATASHA L. McBRIDE,                                         )     No. 20CF500
           Defendant-Appellee.                              )
                                                            )     Honorable
                                                            )     Amy Christine Lannerd,
                                                            )     Judge Presiding.



               JUSTICE ZENOFF delivered the judgment of the court, with opinion.
               Justices Turner and Cavanagh concurred in the judgment and opinion.

                                           OPINION

¶1             The State charged defendant, Natasha L. McBride, with 17 offenses arising out of

a fatal motor vehicle collision. The trial court dismissed one of those charges—aggravated driving

under the influence (DUI) of tetrahydrocannabinol (THC) (625 ILCS 5/11-501(d)(1)(F) (West

2020))—before trial on speedy-trial grounds. The State appeals that order. For the following

reasons, we affirm.

¶2                                     I. BACKGROUND

¶3             On August 14, 2020, defendant, while operating a motor vehicle, collided with

another vehicle, killing four people in the other vehicle. On August 17, 2020, the State charged

defendant in an information with four counts of leaving the scene of a personal injury accident
(625 ILCS 5/11-401(b) (West 2020)), four counts of reckless homicide (720 ILCS 5/9-3(a) (West

2020)), and four counts of driving while license revoked (625 ILCS 5/6-303(a) (West 2020)). On

August 20, 2020, the State charged defendant in an indictment with those same offenses, plus four

counts of first degree murder (720 ILCS 5/9-1(a)(2) (West 2020)).

¶4             Defendant never posted bond. She asserted an insanity defense. The case was

continued numerous times on defendant’s motion. When defendant finally demanded trial, the

court set the matter for a trial in December 2021. However, as this trial date approached, the State

was not ready to try the case, as its expert required additional information before rendering an

opinion regarding defendant’s sanity. Over defendant’s objection, the court removed the case from

the December 2021 jury trial docket. The court rescheduled the trial for February 2022, with a

deadline of December 30, 2021, for completion of discovery.

¶5             On December 29, 2021, the State moved for an extension of the discovery deadline.

Before the court heard that motion, on January 11, 2022, the State charged defendant with

aggravated DUI in count XVII of an amended information. Specifically, the State alleged that on

August 14, 2020, defendant operated her vehicle “while under the influence of

tetrahydrocannabinol” and two or more people died in the collision. On January 12, 2022, the State

filed a second amended information correcting an error unrelated to the issue in this appeal. On

January 14, 2022, over defendant’s objection, the court granted the State’s motion for an extension

of the discovery deadline.

¶6             The defense contemplated both retaining a second expert to counter the aggravated

DUI charge and filing additional motions pertaining to that charge. Defendant thus moved to

continue the February 2022 trial date, asking for the additional delay to be attributed to the State.

In her motion, defendant asserted that count XVII was predicated on discovery that had been “in



                                                -2-
the possession of the State since at least December 7, 2020, if not earlier.” Defendant did not

specify in her motion what that discovery entailed.

¶7             At the January 28, 2022, hearing on defendant’s motion for a continuance, there

was a dialogue between the attorneys about when the State received information that prompted the

aggravated DUI charge in count XVII. The conversation is difficult to follow from the transcript,

as it is not clear that the attorneys were talking about the same things. Defense counsel said he

believed count XVII was based on a “lab result” that he received on December 7, 2020. However,

the prosecutor said that the state’s attorney’s office received “the actual lab result” on April 29,

2021, not in December 2020. The prosecutor also said that count XVII was based on unspecified

evidence that came to light on and after December 7, 2020, including information received as

recently as “two weeks ago.” Ultimately, the State did not object to defendant’s motion for a

continuance, though the State objected to the delay being attributed to the State. The court declined

to attribute to the State defendant’s requested continuance of the trial. In light of that ruling,

defendant renewed her request for a continuance of the trial, and the State had no objection. Thus,

on defendant’s motion, the court set the matter on the April 2022 trial docket.

¶8             Defendant subsequently moved to dismiss count XVII on speedy-trial grounds. She

filed an amended motion on March 15, 2022. According to defendant, count XVII was subject to

compulsory joinder with the original charges filed against her in August 2020. From this premise,

defendant reasoned that any continuances attributable to her on the original charges were not

attributable to her on count XVII. Therefore, because defendant had been in custody for more than

500 days by the time the State filed count XVII, defendant asked the court to dismiss that count.

¶9             In paragraph 14 of defendant’s amended motion to dismiss, defendant referenced

facts that the officers who investigated the collision knew in August 2020. Specifically, in



                                                -3-
paragraph 14(a), defendant referenced the following facts taken from a police report that was

prepared by Officer Mike Cirrincione: (1) “Officer Haistings” [sic] told Cirrincione that defendant

“ ‘showed signs of being under the influence’ ”; (2) defendant purportedly told Cirrincione that

she smoked cannabis approximately five minutes before leaving her residence; and (3) when

Cirrincione asked defendant if she was under the influence of cannabis while driving, defendant

purportedly said, “ ‘Yes.’ ” In paragraph 14(b), defendant alleged that “the police had knowledge

of the defendant’s purported cannabis consumption because of their observations in combination

with the statement the defendant made directly to the police.” In paragraph 14(c), defendant alleged

that she was written a citation for aggravated DUI on August 14, 2020, though she acknowledged

such citation “does not contain a case number and does not appear to have ever been filed with the

court.”

¶ 10           Defendant attached to her amended motion to dismiss count XVII two pages of a

police report, along with her August 14, 2020, citation for aggravated DUI. In addition to the facts

referenced above, in the police report, Cirrincione documented that while he was at Blessing

Hospital after the collision, he observed indicators that defendant had used stimulants. Specifically,

Cirrincione wrote that defendant (1) constantly asked for water; (2) “had uncontrollable tremors

in her legs, fast speech, was talkative and [was] restless”; (3) had a temperature; and (4) had a

“heart rate in the 160’s while she was laying down.” Cirrincione wrote that he asked defendant if

she had used methamphetamine, and she responded: “No, hardly any.” When asked about using

marijuana, defendant likewise told Cirrincione: “Hardly any.”

¶ 11           On March 23, 2022, the matter proceeded to an evidentiary hearing on defendant’s

amended motion to dismiss count XVII. Officer Amber Hastings of the Quincy Police Department

testified for the defense. Hastings testified that she observed defendant at the scene of the collision



                                                 -4-
on August 14, 2020. Based on defendant’s “movements and repeated comments,” Hastings

suspected that defendant was “under the influence of something.” Defendant’s unspecified

“behaviors” at Blessing Hospital after the collision likewise gave rise to Hasting’s suspicions.

Hastings told Cirrincione of her belief that defendant was under the influence of some substance.

¶ 12           Cirrincione, who formerly worked for the Quincy Police Department, also testified

for the defense. After the collision on August 14, 2020, Cirrincione observed defendant at Blessing

Hospital for “a significant amount of time”—approximately an hour and a half or two hours.

Defendant’s blood and urine were “drawn” around 6 p.m. At the hospital, defendant told

Cirrincione she had “smoked cannabis approximately five minutes before driving.” Defendant also

told Cirrincione she was “under the influence of cannabis at the time of the crash.” However,

according to Cirrincione, defendant quickly changed her answer and denied being under the

influence of cannabis at the time of the crash.

¶ 13           Cirrincione further testified that, on the date of the collision, he wrote defendant a

citation for aggravated DUI. Cirrincione “put several tickets on file at the Quincy Police

Department,” which were to be served after defendant was released from the hospital. Cirrincione

did not know whether the aggravated DUI “ticket” was ever “filed,” though he “put it with the

necessary paperwork” for defendant to be served. On August 14, 2020, Cirrincione “Mirandized”

defendant, and he believed he told her she was “under arrest for DUI.” Defendant then remained

at Blessing Hospital for “some time after August 14th.” Cirrincione believed there was a “constant

police presence” guarding defendant while she was hospitalized.

¶ 14           On cross-examination, the prosecutor asked Cirrincione whether he was “aware

that Blessing Hospital did a drug screen on [defendant] that was negative at the time.” Cirrincione

responded: “I had later learned that. They don’t quantify it.” Cirrincione then said “later” “there



                                                  -5-
was a laboratory report” from the University of Illinois Chicago “on a bottle of urine” that “had a

different result.” Cirrincione did not recall either the date of this laboratory report or the result,

other than that “it was over the ten nanogram other bodily substance limit.” Cirrincione wrote

defendant the ticket for aggravated DUI before he “learned of the results from Blessing Hospital.”

¶ 15           On redirect examination, defense counsel asked Cirrincione when he “learned of

the lab result from Blessing Hospital.” Cirrincione responded: “I think it was a statement that was

made by the State’s Attorney, a public statement, is when I learned of it.” Cirrincione added:

“There were indicators but for someone who doesn’t know what to look for besides a report from

a specialist, that’s all they knew at the time so they said there was no indication.”

¶ 16           The State presented no witnesses. However, the prosecutor stated he could make

the court aware of two documents either through an “avow” or by introducing exhibits. The

prosecutor then told the court the following. Patient notes from Blessing Hospital dated August

14, 2020, indicated that “defendant’s drug screen was negative.” Those patient notes were printed

on August 15, 2020, and they were sent to the defense at some point as part of the discovery in

this case. Additionally, on April 29, 2021, the state’s attorney’s office received a report from the

University of Illinois Chicago Analytical Forensic Testing Laboratory. This report was dated

March 12, 2021. According to this report, defendant’s urine showed “a total delta-9-

tetrahydrocannabinol *** detected at a concentration of 1.5 plus or minus 0.2 nanograms per

milliliter.” Defendant’s urine also showed “a total 11-hyrdoxy-delta-9-tetrahydrocannabinol

metabolite detected at a concentration of 11.9 plus or minus 1.8 nanograms per milliliter.”

¶ 17           The court asked defense counsel whether he wanted to make the documents

referenced by the prosecutor “part of the record.” Defense counsel responded that he was “not

asking that they be made part of the record,” and he objected to the Blessing Hospital drug



                                                -6-
screening results as being irrelevant. In responding to defense counsel’s objection, the prosecutor

argued that this information was relevant because part of the information the prosecution had when

making charging decisions in August 2020 was that defendant’s “drug screen [was] negative based

on an initial report from the hospital.” Before ruling on the objection, the court asked defense

counsel whether he disputed the prosecutor’s representations regarding the contents of the two

records. Defense counsel responded: “I do not have a dispute with respect to what the document

says.” The court overruled defendant’s relevance objection. The court then asked defense counsel

whether he would like “the documents themselves [to] be admitted in lieu of [the prosecutor’s]

avow.” Defense counsel responded that he accepted the avow. Consequently, neither the August

14, 2020, Blessing Hospital record nor the March 12, 2021, University of Illinois Chicago

laboratory report are in the record on appeal.

¶ 18           The parties agreed that the dispositive issue was whether count XVII was subject

to compulsory joinder with the charges the State originally filed in August 2020. On that issue, the

parties disputed only whether the offense of aggravated DUI was “known to the proper prosecuting

officer at the time of commencing the prosecution” in August 2020. 720 ILCS 5/3-3(b) (West

2020).

¶ 19           In arguing that the aggravated DUI charge was known in August 2020, defense

counsel argued that the court should consider both what the investigating officers knew and what

the state’s attorney’s office knew. Defense counsel emphasized that defendant admitted to having

used cannabis and that Cirrincione wrote defendant a citation for aggravated DUI.

¶ 20           The prosecutor responded that the state’s attorney’s office, not police officers,

makes charging decisions. According to the prosecutor, even though Cirrincione wrote a citation

for aggravated DUI, the state’s attorney did not “file” it, as there was not “a reasonable chance to



                                                 -7-
secure a conviction based on the information we had.” The prosecutor proposed that an officer’s

suspicion of DUI does not constitute “knowledge” for purposes of compulsory joinder until the

State receives evidence of a positive drug test. According to the prosecutor, upon receiving

defendant’s positive THC results, there was no time limit for charging defendant with aggravated

DUI, so long as the charge was filed within the statute of limitations. The prosecutor further noted

that defendant gave conflicting information to the police about whether she was under the influence

at the time of the collision. The prosecutor added that “we had a drug screen from Blessing Hospital

that said she was negative.”

¶ 21           After taking the matter under advisement, on April 1, 2022, the court granted

defendant’s motion to dismiss count XVII. The court first noted that count XVII may contain a

scrivener’s error, as it cited a subsection of the DUI statute pertaining to alcohol rather than THC.

Nevertheless, because both the parties’ arguments and the factual allegations asserted in count

XVII related to THC, the court’s ruling focused on THC.

¶ 22           The court made factual findings. Specifically, the court determined that “there was

no suggestion that the State was not aware,” “at the time the initial charges were filed,” of (1) “all

the information contained in paragraph 14” of defendant’s amended motion to dismiss, “especially

paragraph 14(A)”; (2) “the attachment thereto” (i.e., Cirrincione’s police report and the unfiled

citation for aggravated DUI); and (3) “the other evidence set forth at the hearing.” Additionally,

having reviewed the court file, the court determined that the State never requested any “extensions

of [the] speedy-trial period to obtain additional evidence or confirm any preliminary information.”

See 725 ILCS 5/103-5(c) (West 2020) (allowing a court to extend the speedy-trial term by 60 days

where “the State has exercised without success due diligence to obtain evidence material to the

case” and “there are reasonable grounds to believe that such evidence may be obtained at a later



                                                -8-
day”). Furthermore, the court noted that there was “a significant amount of time” between when

the State received defendant’s positive THC results and when the State filed count XVII.

¶ 23           The court discussed multiple cases cited by the parties and applied the law to the

facts at hand. Ultimately, the court found that “the evidence established the State’s awareness of

the possibility of a charge similar to the ones [sic] set forth in count 17 at the time of the initial

commencement of the prosecution.” Accordingly, the court found that the State’s knowledge

“trigger[ed] the requirements of compulsory joinder.” The court added that “due diligence and the

ability to seek extension of speedy trial timelines would have afforded the State other avenues

under the law to pursue additional information if [the State] required more time to obtain that

information.” Because the court determined that count XVII was subject to compulsory joinder

with the original charges, the court dismissed count XVII on speedy-trial grounds.

¶ 24           The State filed a certificate of impairment and a timely notice of appeal. See Ill. S.

Ct. R. 604(a) (eff. July 1, 2017) (allowing the State to appeal an order dismissing a charge on

speedy-trial grounds).

¶ 25                                       II. ANALYSIS

¶ 26           The State argues that count XVII was not subject to compulsory joinder with the

charges filed in August 2020, as the State was not consciously aware in August 2020 of evidence

sufficient to give a reasonable chance to secure defendant’s conviction for aggravated DUI.

According to the State, it would have been “borderline reckless” to charge defendant with

aggravated DUI in August 2020 because the initial hospital drug screening “refuted that charge.”

Without citing the record, the State asserts that the initial drug screening “showed defendant was

negative for THC.” (Emphasis omitted.) Without citing the record, the State also asserts that

defendant’s “secondary drug screen,” which was positive for THC, came as “a surprise to the



                                                -9-
prosecutor” and prompted the filing of count XVII. The State maintains we should review the trial

court’s judgment de novo because “the facts are not in dispute.”

¶ 27           Defendant responds that we may affirm the judgment on either of two bases.

Defendant primarily contends that the record supports a finding that the state’s attorney was

consciously aware of evidence in August 2020 that gave the State a reasonable chance to secure

defendant’s conviction for aggravated DUI. Alternatively, defendant contends that compulsory

joinder applies “to any offense whose commission may be established by conduct [(as opposed to

evidence)] known to the proper prosecuting officer at the time of commencing the prosecution.”

(Emphasis added.) Defendant asks us to review the first portion of her argument for an abuse of

discretion, as the appeal involves factual disputes about “ ‘what the State knew and when the State

knew it.’ ” With respect to defendant’s alternative argument, she contends that de novo review is

warranted insofar as her analysis presents an issue of statutory construction. However, defendant

proposes that we should review the trial court’s ultimate ruling on the motion to dismiss for an

abuse of discretion. In presenting her arguments, defendant insists that the record does not support

the State’s conclusions that (1) defendant was tested for THC in her initial drug screening at

Blessing Hospital or (2) any State agent knew the results of that initial drug screening before

August 17, 2020, when the first information was filed.

¶ 28           We determine that our review is bifurcated. We review the trial court’s factual

findings under the manifest-weight-of-the-evidence standard, but we review de novo the ultimate

issue of whether the State violated defendant’s right to a speedy trial. People v. Sykes, 2017 IL

App (1st) 150023, ¶ 35.

¶ 29                             A. Lack of Clarity in the Record

¶ 30           We first note some points that are not clear from the record.



                                               - 10 -
¶ 31             In presenting its argument, the State relies heavily on defendant’s initial negative

drug screening at Blessing Hospital on August 14, 2020. As defendant correctly points out, the

record does not establish whether defendant was tested for THC in that drug screening. In its reply

brief, the State argues that defendant waived this claim by accepting the prosecutor’s avow and

objecting to the report being entered into the record. The State invokes principles of invited error

and acquiescence. We reject the State’s argument. A party is estopped from “ ‘request[ing] to

proceed in one manner and then later contend[ing] on appeal that the course of action was in

error.’ ” People v. Harvey, 211 Ill. 2d 368, 385 (2004) (quoting People v. Carter, 208 Ill. 2d 309,

319 (2003)). In a similar vein, a party may not “claim error in the procedure employed by the

court” if that party “willingly participated” in that procedure “without objection.” People v.

Schmitt, 131 Ill. 2d 128, 137 (1989). Here, defendant is not challenging any ruling or procedure in

this appeal, let alone a ruling or procedure which she invited or to which she acquiesced. Moreover,

the prosecutor made certain representations to the court in an “avow,” and defense counsel merely

accepted those representations after the court overruled a relevance objection. The defense did not

prevent the prosecutor from specifying in his avow whether defendant was tested for THC in her

August 14, 2020, initial drug screening at Blessing Hospital. Accordingly, this matter is

distinguishable from the cases the State cites where parties were estopped from challenging

judgments based on invited errors. See Schmitt, 131 Ill. 2d at 137 (where an appellant willingly

participated in a simultaneous trial with his codefendant, he could not argue on appeal that the trial

court should have severed the trials); People v. Aquisto, 2022 IL App (4th) 200081, ¶¶ 53-54

(where defense counsel told the trial court that the defense had no objection to admitting an exhibit,

the defendant could not argue on appeal that there was an inadequate chain of custody to admit

this exhibit).



                                                - 11 -
¶ 32               Cirrincione’s testimony about the initial Blessing Hospital drug screening likewise

was ambiguous. On cross-examination by the prosecutor, Cirrincione said this drug screening was

“negative,” but he did not specify whether it was negative for THC. Cirrincione then added that

“[t]hey don’t quantify it,” though it is not apparent what he meant by this. The prosecutor asked

Cirrincione whether a subsequent laboratory report generated by the University of Illinois Chicago

“had a different result,” and Cirrincione responded, “Correct.” The prosecutor did not ask, and

Cirrincione did not explain, what “a different result” meant. It could be interpreted to mean that

the initial screening performed at Blessing Hospital showed that defendant was negative for THC,

whereas subsequent testing showed that defendant was positive for THC. (If that is the case, the

prosecution has never attempted to justify the contradictory results.) Alternatively, “a different

result” could be interpreted to mean that defendant initially tested negative for drugs at Blessing

Hospital without being tested for THC, whereas she was subsequently tested for THC and tested

positive for it.

¶ 33               Furthermore, the record is not clear exactly when law enforcement personnel or the

state’s attorney’s office learned of defendant’s initial negative drug screening. Cirrincione testified

that he learned of the results of that drug screening when the state’s attorney made a public

statement on an unspecified date. Some of the prosecutor’s comments during the hearing on

defendant’s amended motion to dismiss count XVII suggest that the state’s attorney’s office was

aware of the initial drug screening results before prosecutors made any charging decisions.

¶ 34               We also note that the record is not clear as to how many times defendant was

drug-tested after the collision. From the evidence introduced at the hearing on defendant’s

amended motion to dismiss count XVII, it would seem there were only two tests: (1) Blessing

Hospital’s test, the results of which were known almost immediately, and (2) another test that was



                                                  - 12 -
submitted on an unknown date to the University of Illinois Chicago Analytical Forensic Testing

Laboratory, the results of which were not known to the state’s attorney until April 29, 2021.

However, a December 9, 2020, law enforcement sworn report—which is included in the record

but not discussed at the hearing on defendant’s amended motion to dismiss count XVII—suggests

there may have been a third test. Specifically, this law enforcement sworn report indicates

defendant was chemical tested pursuant to section 11-501.2 of the Illinois Vehicle Code (625 ILCS

5/11-501.2 (West 2020)) at 7 p.m. on August 14, 2020. According to this report, defendant’s test

revealed “a-delta 9-tetrahydrocannabinol concentration of either 5 nanograms or more of whole

blood or 10 nanograms or more of other bodily substance.” Thus, defendant was drug-tested either

two or three times. Given that a document in the record from December 2020 shows that defendant

tested positive for THC, it is not clear why the prosecutor claimed he did not know about

defendant’s positive results until April 29, 2021.

¶ 35           Moreover, at the January 28, 2022, hearing on defendant’s amended motion for a

continuance of the trial, the prosecutor told the court that part of the basis for count XVII was

information that came to light “two weeks ago.” The prosecutor did not specify what that

information was. At the subsequent hearing on defendant’s amended motion to dismiss count

XVII, the State did claim that it received information pertinent to count XVII in January 2022.

¶ 36           Having noted the areas where the record is unclear, we will now address the parties’

arguments.

¶ 37                                B. Speedy-Trial Violation

¶ 38           Section 103-5(a) of the Code of Criminal Procedure of 1963 (725 ILCS 5/103-5(a)

(West 2020)) provides, in relevant portion, as follows:




                                               - 13 -
               “Every person in custody in this State for an alleged offense shall be tried by the

               court having jurisdiction within 120 days from the date he or she was taken into

               custody unless delay is occasioned by the defendant ***. Delay shall be considered

               to be agreed to by the defendant unless he or she objects to the delay by making a

               written demand for trial or an oral demand for trial on the record.”

“The 120-day speedy-trial period begins to run automatically if a defendant remains in custody

pending trial.” People v. Phipps, 238 Ill. 2d 54, 66 (2010). If a defendant is not tried within the

requisite period, such defendant “shall be discharged from custody or released from the obligations

of his bail or recognizance.” 725 ILCS 5/103-5(d) (West 2020).

¶ 39           “Application of the speedy-trial act is a straightforward counting exercise when the

defendant is charged with a single offense.” People v. Williams, 204 Ill. 2d 191, 198 (2003). “Its

application, however, becomes more complicated when the defendant is charged with multiple,

but factually related, offenses at different times.” Williams, 204 Ill. 2d at 198. In that situation,

principles of compulsory joinder enter the equation. Williams, 204 Ill. 2d at 198.

¶ 40           Section 3-3 of the Criminal Code of 2012 addresses joinder of charges:

                       “(a) When the same conduct of a defendant may establish the commission

               of more than one offense, the defendant may be prosecuted for each such offense.

                       (b) If the several offenses are known to the proper prosecuting officer at the

               time of commencing the prosecution and are within the jurisdiction of a single court,

               they must be prosecuted in a single prosecution, except as provided in Subsection

               (c), if they are based on the same act.




                                               - 14 -
                       (c) When 2 or more offenses are charged as required by Subsection (b), the

               court in the interest of justice may order that one or more of such charges shall be

               tried separately.” (Emphasis added.) 720 ILCS 5/3-3 (West 2020).

If charges are subject to compulsory joinder with charges filed previously, “ ‘the time within which

trial is to begin on the new and additional charges is subject to the same statutory limitation that is

applied to the original charges.’ ” Williams, 204 Ill. 2d at 201 (quoting People v. Williams, 94 Ill.

App. 3d 241, 248-49 (1981)). Additionally, “ ‘[c]ontinuances obtained in connection with the trial

of the original charges cannot be attributed to defendants with respect to the new and additional

charges because these new and additional charges were not before the court when those

continuances were obtained.’ ” (Emphasis omitted.) Williams, 204 Ill. 2d at 201 (quoting Williams,

94 Ill. App. 3d at 249). Thus, it is possible that a trial involving multiple charges can be timely as

to certain counts and untimely as to others. This premise has come to be known as the “Williams

rule.” Sykes, 2017 IL App (1st) 150023, ¶ 38.

¶ 41           Here, the parties dispute whether the offense of aggravated DUI was “known to the

proper prosecuting officer at the time of commencing the prosecution.” 720 ILCS 5/3-3(b) (West

2020). The state’s attorney’s office is the proper prosecuting officer. People v. Pohl, 47 Ill. App.

2d 232, 241 (1964). For purposes of section 3-3(b), “ ‘knowledge’ or ‘known to the proper

prosecuting officer’ means the conscious awareness of evidence that is sufficient to give the State

a reasonable chance to secure a conviction.” People v. Luciano, 2013 IL App (2d) 110792, ¶ 78.

“When the State has that awareness necessarily defies universal definition, and thus it must be

determined on a case-by-case basis.” Luciano, 2013 IL App (2d) 110792, ¶ 78. Depending on the

facts of the case, the State’s knowledge of the possibility of charges may be sufficient to trigger




                                                - 15 -
compulsory joinder. People v. Thomas, 2014 IL App (2d) 130660, ¶ 24; People v. Dismuke, 2013

IL App (2d) 120925, ¶ 22.

¶ 42           We first consider the trial court’s factual findings. The court found that “there was

no suggestion that the State was not aware,” “at the time the initial charges were filed,” of (1) “all

the information contained in paragraph 14” of defendant’s amended motion to dismiss, “especially

paragraph 14(A)” (see supra ¶ 9); (2) “the attachment thereto” (i.e., Cirrincione’s police report

and the unfiled citation for aggravated DUI) (see supra ¶ 10); and (3) “the other evidence set forth

at the hearing.” We determine this finding is not against the manifest weight of the evidence, as

the prosecutor never denied contemporaneous knowledge of the details of the police investigation.

¶ 43           Additionally, having reviewed the court file, the trial court determined that the State

never requested any extensions of the speedy-trial period “to obtain additional evidence or confirm

any preliminary information.” This finding is not against the manifest weight of the evidence, as

the record confirms that the State never requested an extension of the speedy-trial period.

¶ 44            Finally, the court noted that there was “a significant amount of time” between when

the State received defendant’s positive THC results and when the State filed count XVII. This

finding is not against the manifest weight of the evidence. The state’s attorney’s office learned of

defendant’s positive THC results by April 29, 2021, at the latest, yet the State did not charge

defendant with count XVII until January 11, 2022.

¶ 45           Turning to the application of the facts to the law, the parties cite two cases

addressing the knowledge requirement of the compulsory-joinder statute in the context of a DUI

prosecution. These two cases reached opposite conclusions and were driven by their own facts.

¶ 46           In Thomas, the defendant was involved in a motor vehicle collision on May 15,

2012. Thomas, 2014 IL App (2d) 130660, ¶ 3. A police officer who interacted with the defendant



                                                - 16 -
at the scene believed that the defendant was under the influence of alcohol. Thomas, 2014 IL App

(2d) 130660, ¶ 4. At the hospital, a nurse told this officer that the defendant’s blood-alcohol

concentration (BAC) exceeded 0.08. Thomas, 2014 IL App (2d) 130660, ¶ 4. The defendant was

released from the hospital that same night, at which time he was charged with two traffic offenses

and one count of DUI (alcohol impairment). Thomas, 2014 IL App (2d) 130660, ¶ 3. On November

29, 2012, the State received hospital records, which included a blood analysis confirming that the

defendant’s BAC exceeded 0.08. Thomas, 2014 IL App (2d) 130660, ¶¶ 5, 25. On June 7, 2013—

three days before the scheduled trial—the State requested leave to file an information charging the

defendant with DUI (BAC exceeding 0.08). Thomas, 2014 IL App (2d) 130660, ¶ 6. The court

allowed the State to file this charge but later granted the defendant’s motion to dismiss the charge

on speedy-trial grounds. Thomas, 2014 IL App (2d) 130660, ¶¶ 6-7. The court determined that the

charge of DUI (BAC exceeding 0.08) was subject to compulsory joinder with the original charge

of DUI (alcohol impairment). Thomas, 2014 IL App (2d) 130660, ¶ 7. The court denied the State’s

motion to reconsider that ruling, and the State appealed. Thomas, 2014 IL App (2d) 130660, ¶ 9.

¶ 47           The appellate court affirmed. In doing so, the court rejected the State’s argument

that it could not charge the defendant with DUI (BAC exceeding 0.08) until it received the medical

records. Thomas, 2014 IL App (2d) 130660, ¶ 23. The court emphasized that a police officer knew

in May 2012, based on his conversation with a nurse, that the defendant’s BAC exceeded 0.08,

and the officer documented that information in his reports. Thomas, 2014 IL App (2d) 130660,

¶ 25. Accordingly, the State was not entitled to file a new charge almost 13 months after the officer

learned of the defendant’s BAC and more than 6 months after the State received confirmation of

that BAC from medical records. Thomas, 2014 IL App (2d) 130660, ¶ 25.




                                               - 17 -
¶ 48            In Sykes, the defendant drove her car into a wall on August 19, 2013, and she was

briefly knocked unconscious. Sykes, 2017 IL App (1st) 150023, ¶ 6. At the scene, the defendant’s

speech was slurred, she told a paramedic she drank “some alcohol,” and an officer smelled a “slight

odor” of alcohol on the defendant. Sykes, 2017 IL App (1st) 150023, ¶ 6. There were no alcohol

bottles or drugs recovered either from the defendant’s person or her car. Sykes, 2017 IL App (1st)

150023, ¶ 6. At the hospital, the defendant seemed to be in an “altered mental state,” as she was

unaware of the date or the time of day. Sykes, 2017 IL App (1st) 150023, ¶ 7. An officer suspected

that the defendant was “under the influence of something.” Sykes, 2017 IL App (1st) 150023, ¶ 7.

This officer overheard the defendant tell a nurse that she had one alcoholic drink that evening.

Sykes, 2017 IL App (1st) 150023, ¶ 7. However, the defendant denied to this officer that she had

been drinking or taking drugs. Sykes, 2017 IL App (1st) 150023, ¶ 7. The officer arrested the

defendant for DUI, “based on the odor of alcohol, slurred speech, bloodshot eyes, and overall

demeanor.” Sykes, 2017 IL App (1st) 150023, ¶ 7.

¶ 49            A doctor at the hospital ordered blood and urine tests, which were sent to the

hospital’s laboratory for analysis. Sykes, 2017 IL App (1st) 150023, ¶¶ 8-9. Those tests showed

that the defendant was within the legal limit for alcohol but that her urine tested presumptively

positive for cannabis and phencyclidine. Sykes, 2017 IL App (1st) 150023, ¶ 9. A nurse told the

defendant about those results, but the record did not reflect whether a police officer overheard that

conversation. Sykes, 2017 IL App (1st) 150023, ¶ 9. The defendant was discharged from the

hospital into police custody, and she was charged with endangering the life of a child, DUI (alcohol

impairment), and an ordinance violation for damaging city property. Sykes, 2017 IL App (1st)

150023, ¶ 10.




                                               - 18 -
¶ 50           The State subpoenaed the defendant’s medical records but did not receive them

(including the evidence of the positive drug results) until February 24, 2014. Sykes, 2017 IL App

(1st) 150023, ¶ 13. On April 4, 2014, the State added two new charges against the defendant: DUI

(drugs) and DUI (cannabis). Sykes, 2017 IL App (1st) 150023, ¶ 11. The trial court denied the

defendant’s motion to dismiss the new charges on speedy-trial grounds. Sykes, 2017 IL App (1st)

150023, ¶¶ 12-13. Following a trial, the defendant was convicted of DUI (cannabis) and

endangering the life of a child, but she was acquitted of the other charges. Sykes, 2017 IL App

(1st) 150023, ¶ 16. The court sentenced the defendant to supervision. Sykes, 2017 IL App (1st)

150023, ¶ 16. The defendant appealed, arguing, inter alia, that the trial court erred in denying her

motion to dismiss the DUI (cannabis) charge.

¶ 51            The appellate court affirmed the judgment, holding that the DUI (cannabis) charge

was not subject to compulsory joinder with the originally filed charges. Sykes, 2017 IL App (1st)

150023, ¶ 45. The court reasoned that a police officer’s mere suspicion that the defendant was

under the influence of drugs “would not, without the results of the urine test, have been enough to

give the State a reasonable chance to secure a conviction.” Sykes, 2017 IL App (1st) 150023, ¶ 42.

The court also noted that the State did not try to ambush the defendant with any new charge. Sykes,

2017 IL App (1st) 150023, ¶ 44. To the contrary, the record showed that the State made it known

from the outset of the prosecution that it was attempting to obtain the defendant’s medical records,

and the State encountered difficulties obtaining those records. Sykes, 2017 IL App (1st) 150023,

¶¶ 43-44. Additionally, upon receiving the medical records, the State “filed the new charges at the

next court date.” Sykes, 2017 IL App (1st) 150023, ¶ 44.

¶ 52           The facts here are distinguishable from both Thomas and Sykes. Unlike in Thomas,

the arresting officers here did not have any indication from hospital staff on the date of the collision



                                                 - 19 -
that defendant tested positive for any substance. But unlike in Sykes, the officers’ suspicions that

defendant was under the influence of something were contemporaneously corroborated by

defendant’s inculpatory statements to an officer.

¶ 53            Based on the record—including the ambiguities that we detailed above—we

determine the trial court properly ruled that the aggravated DUI charge in count XVII was subject

to compulsory joinder with the originally filed charges. In August 2020, the state’s attorney’s

office knew that (1) defendant was involved in a motor vehicle collision that killed four people,

(2) two officers who observed defendant after the accident believed she was under the influence

of something, (3) defendant told an officer she used cannabis approximately five minutes before

driving but then gave conflicting statements as to whether she was “under the influence” of

cannabis, and (4) an officer wrote defendant a citation for aggravated DUI. The only fact

potentially weighing against compulsory joinder was the initial negative drug screening at Blessing

Hospital. However, as explained above, even assuming the State was aware of the results of that

screening when the prosecution commenced, the record does not indicate whether defendant was

tested for THC in that screening. Moreover, irrespective of the hospital’s screening, authorities

apparently continued to suspect that defendant was under the influence of something, as one (and

possibly two) samples taken from defendant were submitted at unknown points for additional

testing. The State learned by April 29, 2021, at the latest, that one of defendant’s samples tested

positive for THC. Nevertheless, the State did not charge defendant with aggravated DUI until

January 11, 2022—one month before the scheduled trial. We note that when the State filed this

charge, the State was seeking an extension of the discovery deadline while defendant demanded a

speedy trial.




                                               - 20 -
¶ 54           The State possessed strong evidence before the prosecution commenced that

defendant drove under the influence of THC. This evidence, which included the officers’

observations of defendant after the collision and defendant’s inculpatory statements, was

“sufficient to give the State a reasonable chance to secure a conviction.” Luciano, 2013 IL App

(2d) 117092, ¶ 78. At the very least, the State “knew of the possibility” (Dismuke, 2013 IL App

(2d) 120925, ¶ 22) of an aggravated DUI charge at the commencement of defendant’s prosecution.

Obviously, the State may have wanted additional evidence of a positive drug test before it

proceeded to trial on an aggravated DUI charge. The speedy-trial statute would have allowed the

State to file the charge and then request additional time to complete testing. 725 ILCS 5/103-5(c)

(West 2020). What the State could not do was “ignore the speedy-trial statute” (Dismuke, 2013 IL

App (2d) 120925, ¶ 23) by waiting to charge defendant with aggravated DUI until more than eight

months after the prosecutor learned that laboratory testing confirmed what officers suspected all

along and what defendant admitted. We hold that the proper prosecuting officer knew of the

aggravated DUI charge when defendant’s prosecution commenced in August 2020. Accordingly,

count XVII was subject to compulsory joinder with the originally filed counts. Pursuant to the

“Williams rule,” the delays attributable to defendant on the originally filed counts were not

attributable to her on count XVII. Because the State did not bring defendant to trial on count XVII

within the speedy-trial period, the trial court properly dismissed this count.

¶ 55            Defendant presents an alternative argument advocating for a new standard for

assessing the State’s “knowledge” for purposes of compulsory joinder. Specifically, defendant

proposes that we should reject the standard first articulated in Luciano—i.e., that “ ‘knowledge’

or ‘known to the proper prosecuting officer’ means the conscious awareness of evidence that is

sufficient to give the State a reasonable chance to secure a conviction.” Luciano, 2013 IL App (2d)



                                               - 21 -
110792, ¶ 78. Defendant asserts that the standard instead should be that compulsory joinder applies

“as to any offense whose commission may be established by conduct known to the proper

prosecuting officer at the time of commencing the prosecution.” (Emphasis added.) Having

affirmed the judgment under the standard articulated in existing case law, we need not address

defendant’s alternative argument.

¶ 56                                   III. CONCLUSION

¶ 57           For the reasons stated, we affirm the trial court’s judgment.

¶ 58           Affirmed.




                                              - 22 -
                     People v. McBride, 2022 IL App (4th) 220301


Decision Under Review:     Appeal from the Circuit Court of Adams County, No. 20-CF-500;
                           the Hon. Amy C. Lannerd, Judge, presiding.


Attorneys                  Gary L. Farha, State’s Attorney, of Quincy (Patrick Delfino, David
for                        J. Robinson, and Luke McNeill, of State’s Attorneys Appellate
Appellant:                 Prosecutor’s Office, of counsel), for the People.


Attorneys                  James E. Chadd, Catherine K. Hart, and Amy J. Kemp, of State
for                        Appellate Defender’s Office, of Springfield, for appellee.
Appellee:




                                         - 23 -